Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 17 June 2022 have been fully considered but they are not persuasive. 
On pages 11 – 14, applicant argues that Lim does not teach “setting the size of the coefficient group as a size of the coefficient group corresponding to the first decoding parameter according to the first decoding parameter of the decoded block, wherein the first decoding parameter comprises at least one of a prediction mode of the decoded block, a transform type used by the transform block comprised in the decoded block, or a quantization parameter” because Lim only teaches setting a size of the coefficient group corresponding to the transform unit size. While applicant’s arguments are understood, examiner respectfully disagrees. Examiner relies on Lim in maintaining the rejection.
	Lim first teaches determining whether to include a coefficient into a coefficient group depending on a characteristic of the transform unit. See, e.g. Fig. 38 and pars. 521 – 523, and pars. 539 – 540: depicting and describing that the system determines whether to include a transform coefficient into a group based a transform unit coefficient, the determining of whether to include a coefficient into any given group adjusting the size of said group. Lim next teaches that transform unit characteristic includes a prediction mode and transform type. See, e.g. Fig. 38 and pars. 521 – 523, and pars. 539 – 540: depicting and describing that the transform unit characteristic includes a prediction mode and a transform type. Lim, therefore, reasonably suggests setting a size of the coefficient group based on a prediction mode and transform type as claimed. The rejection, therefore, is maintained. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 49 – 50, 54, 58, 60, 74, 75, 77, 80, and 99  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (US 2019/0082179) (hereinafter Ahn) in view of Lim et al. (US20190306536) (hereinafter Lim).

Regarding claims 49 and 99, Ahn teaches a method and apparatus for decoding a picture, comprising:
parsing a code stream, and determining a prediction value of a decoded block (e.g. Fig. 1 and pars. 118 – 125: depicting and describing that the system generates prediction value of a decoded block based on intra prediction or inter prediction); 
parsing the code stream, and determining a scanning mode of a transform coefficient in the decoded block, a size of the coefficient group, and a value of a syntax element related to a transform coefficient (e.g. Fig. 2, and pars. 126 – 134: depicting and describing that the decoding apparatus further includes a coefficient group information decoding module, the coefficient group information decoding module obtaining coefficient group information which includes size of the coefficient group, syntax related to a transform coefficient in each coefficient group, and scanning mode of the coefficient in the coding block [see, e.g. par. 131: describing that scanning order information is transmitted]); 
processing, according to the scanning mode of the transform coefficients and the size of the coefficient group, a coefficient group in the decoded block, and converting the value of the syntax element into a transform coefficient in the coefficient group; processing the transform coefficient to obtain a recovery value of the transform coefficient; (e.g. Figs. 2 and pars. 126 – 134: depicting and describing that the system processes the coefficient group based on scanning order, coefficient group size, and coefficient information of the coefficient group, wherein performing inverse quantization and inverse transform on the coefficient group is the equivalent of processing the coefficient group); 
performing at least one transform on the recovery value of the transform coefficient to obtain a prediction residual of the decoded block (e.g. Figs. 1 and 2, and pars. 118 – 134: depicting and describing that the system performs inverse transform on the recovered transform coefficient information to obtain a prediction residual of the decoded block); and 
determining a recovery value of the decoded block using the prediction value and the prediction residual (e.g. Figs. 1 and 2, and pars. 118 – 134: depicting and describing that the system adds the prediction value to the prediction residual value to recover the value of the decoded block), 
wherein the parsing the code stream and determining the size of the coefficient group of the transform coefficient in the decoded block comprises: parsing the code stream to obtain a first coefficient group parameter from a data unit in the code stream, and determining the size of the coefficient group according to the first coefficient group parameter; wherein the data unit in the code stream comprises at least one of: at least one parameter set, a slice header, or a block layer data unit (e.g. Fig. 1 and par. 129: describing that the system obtains a size of the coefficient group from a parameter, the parameter being obtained from at least one of the picture parameter set, the slice header, or the block unit).
Ahn does not explicitly teach:
wherein the determining the size of the coefficient group according to the first coefficient group parameter comprises: the first coefficient group parameter comprising a first decoding parameter of the decoded block, and setting the size of the coefficient group as a size of the coefficient group corresponding to the first decoding parameter according to the first decoding parameter of the decoded block, wherein the first decoding parameter comprises at least one of: a prediction mode of the decoded block, a transform type used by the transform block comprised in the decoded block, or a quantization parameter.
Lim, however, teaches a method for decoding a picture:
wherein the determining the size of the coefficient group according to the first coefficient group parameter comprises: the first coefficient group parameter comprising a first decoding parameter of the decoded block, and setting the size of the coefficient group as a size of the coefficient group corresponding to the first decoding parameter according to the first decoding parameter of the decoded block, wherein the first decoding parameter comprises at least one of: a prediction mode of the decoded block, a transform type used by the transform block comprised in the decoded block, or a quantization parameter (Fig. 38 and pars. 516 – 518, 521 – 523, and 539 – 540: describing that the coefficient group size is based transform unit characteristics, the transform unit characteristics including transform type and prediction mode).
It therefore would have been obvious to one of ordinary skill in the art to modify the teachings of Ahn by adding the teachings of Lim in order for the coefficient group size to be based on block size. One of ordinary skill in the art would have been motivated to make such a modification because the modification increases coding efficiency.

Turning to claim 50, Ahn and Lim teach all of the limitations of claim 49, as discussed above. Ahn further teaches:
wherein the parsing the code stream, and determining the prediction value of the decoded block comprises at least one of: parsing the code stream to obtain an inter prediction parameter of the decoded block, and determining the prediction value of the decoded block using at least one decoded picture as a reference picture according to the inter prediction parameter; or parsing the code stream to obtain an intra prediction parameter of the decoded block, and determining the prediction value of the decoded block using a decoded portion in a picture where the decoded block is located as a reference according to the intra prediction parameter e.g. Fig. 1 and pars. 118 – 125: depicting and describing that the system determines a prediction value of the decoded block by either decoding motion vector information and determining the prediction value of the decoded block using at least one reference image and the motion vector information, or performing intra prediction on the decoded block wherein performing intra prediction on the decoded block necessarily includes using a decoded portion in a picture where the decoded block is located as a reference according to an intra mode).

Turning to claim 54, Ahn and Lim teach all of the limitations of claims 49 and 51, as discussed above. Ahn further teaches:
wherein the determining the size of the coefficient group according to the first coefficient group parameter comprises: determining the size of the coefficient group of the transform coefficient in the decoded block from candidate values of the size of the coefficient group according to first coefficient group parameter (e.g. par. 129: describing that the system determines a size of the coefficient group according to a flag, the flag indicating a depth of available size according to a minimum and maximum available size).

Regarding claim 58 Ahn and Lim teach all of the limitations of claims 49, 51, and 54, as discussed above. Ahn further teaches:
in response to the first coefficient group parameter comprising an identification parameter, configuring the candidate values of the size of the coefficient group using the identification parameter (e.g. par. 129: describing that the system determines a size of the coefficient group according to a flag, the flag indicating a depth of available size according to a minimum and maximum available size, wherein the flag indicating a depth of available size according to a minimum and maximum available size is the equivalent of configuring candidate values of the size of the coefficient group using the identification parameter).

Turning to claim 60, Ahn and Lim teach all of the limitations of claims 49, 51, 54, and 58, as discussed above. Ahn further teaches:
wherein the configuring the candidate values of the size of the coefficient group using the identification parameter comprises: configuring the candidate values of the size of the coefficient group using the identification parameter through at least one of the following manners: obtaining maximum and minimum values of the identification parameter, determining a value of the identification parameter excluding the maximum and minimum values according to a preset division manner, and setting the candidate values using the value of the identification parameter; 6Appl. No. 17/255,044Docket No.: 1390.2514 Preliminary AmendmentJanuary 29, 2021 obtaining the maximum value of the identification parameter and a maximum division hierarchy of the coefficient group, determining a value of the identification parameter excluding the maximum value according to the preset division manner, and setting the candidate values using the value of the identification parameter; obtaining the maximum value of the identification parameter and a different between maximum and minimum values of the size of the coefficient group, determining a value of the identification parameter excluding the maximum value according to the preset division manner, and setting the candidate values using the value of the identification parameter; obtaining the minimum value of the identification parameter and a maximum upward division hierarchy of the coefficient group, determining a value of the identification parameter excluding the minimum value according to the preset division manner, and setting the candidate values using the value of the identification parameter; or obtaining the maximum value of the identification parameter and the different between the maximum and minimum values of the size of the coefficient group, determining a value of the identification parameter excluding the minimum value according to the preset division manner, and setting the candidate values using the value of the identification parameter (e.g. par. 129: describing that the system determines a size of the coefficient group according to a flag, the flag indicating a depth of available size according to a minimum and maximum available size, wherein the flag indicating a depth of available size according to a minimum and maximum available size is the equivalent of obtaining maximum and minimum values of the identification parameter, determining a value of the identification parameter excluding the maximum and minimum values according to a preset division manner, and setting the candidate values using the value of the identification parameter).

Regarding claim 74, Ahn and Lim teach all of the limitations of claim 49, as discussed above. Ahn further teaches:
wherein the parsing the code stream and determining the scanning mode of the transform coefficient comprises: parsing the data unit in the code steam to obtain a first scanning mode parameter, and determining the scanning mode of the transform coefficient according to the first scanning mode parameter; wherein the scanning mode is an order to process elements in a two-dimensional matrix of the transform coefficient, and the data unit in the code stream comprises at least one of: at least one parameter set, a slice header, or a block layer data unit (e.g. pars. 126 – 134: depicting and describing that the system identifies a scanning order from syntax in the bitstream, the scanning order being an order to process elements in a two-dimensional matrix of the coefficients [see, e.g. Fig. 5: depicting that the scanning order is an order to process elements in a two-dimensional matrix of the coefficients], and being transmitted at least in one of the parameter set, the slice header, or the block unit).

Turning to claim 75, Ahn and Lim teach all of the limitations of claims 49 and 74, as discussed above. Ahn further teaches:
, wherein the determining the scanning mode of the transform coefficient according to the first scanning mode parameter comprises: using a scanning mode indicated by the first scanning mode parameter as the scanning mode of the transform coefficient (E.g. pars. 126 – 134: depicting and describing that the system identifies a scanning order from syntax in the bitstream).

Regarding claim 77, Ahn and Lim teach all of the limitations of claims 49, 74, and 75, as discussed above. Ahn further teaches:
wherein the using the scanning mode indicated by the first scanning mode parameter as the scanning mode of the transform coefficient comprises: 8Appl. No. 17/255,044Docket No.: 1390.2514 Preliminary AmendmentJanuary 29, 2021 determining the scanning mode of the transform coefficient from candidate scanning modes according to the first scanning mode parameter (e.g. par. 131: describing that the candidate scanning modes includes a pre-defined scanning mode or a scanning mode defined by the syntax information).

Turning to claim 80, Ahn and Lim teach all of the limitations of claims 49, 74, 75, and 77, as discussed above. Ahn further teaches:
wherein the candidate scanning modes comprise at least one of: at least one fixed scanning mode, or the candidate scanning mode configured using the first scanning mode parameter (e.g. par. 131: describing that the candidate scanning modes includes a pre-defined scanning mode or a scanning mode defined by the syntax information).


Claims 85 and 88 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (US 2019/0082179) (hereinafter Ahn) in view of Lim et al. (US20190306536) (hereinafter Lim) as applied to claims 49 and 74 above, and further in view of Zheng et al. (US20120163455) (hereinafter Zheng).

Regarding claim 85, Ahn and Lim teach all of the limitations of claims 49 and 74, as discussed above. Ahn does not explicitly teach:
wherein the determining the scanning mode of the transform coefficient according to the first scanning mode parameter comprises: the first scanning mode parameter comprising a second decoding parameter of the decoded block; and determining the scanning mode of the transform coefficient according to the second decoding parameter, wherein the second decoding parameter comprises at least one of: a size of a transform block comprised in the decoded block, a prediction mode of the decoded block, a transform type used by the transform block comprised in the decoded block, or a size of the decoded block.
Zheng, however, teaches a method for decoding a picture:
wherein the determining the scanning mode of the transform coefficient according to the first scanning mode parameter comprises: the first scanning mode parameter comprising a second decoding parameter of the decoded block; and determining the scanning mode of the transform coefficient according to the second decoding parameter, wherein the second decoding parameter comprises at least one of: a size of a transform block comprised in the decoded block, a prediction mode of the decoded block, a transform type used by the transform block comprised in the decoded block, or a size of the decoded block (e.g. par. 31: describing that the scan order is based on the transform block size and the prediction mode).
It therefore would have been obvious to one of ordinary skill in the art to modify the teachings of Ahn by adding the teachings of Zheng in order for the scan order to be determined based on the transform block size. One of ordinary skill in the art would have been motivated to make such a modification because the modification allows for improved rate distortion (Zheng, e.g. par. 6: describing that determining a scan order based on prediction mode and transform size improves rate distortion).

Regarding claim 88, Ahn, Lim, and Zheng teach all of the limitations of claims 49, 74, and 85, as discussed above. Ahn does not explicitly teach:
wherein determining the scanning mode of the transform coefficient according to the second decoding parameter comprises: in response to the prediction mode of the decoded block being equal to a second preset mode, setting the scanning mode of the transform coefficient as a scanning mode corresponding to the second preset mode.
Zheng, however, teaches a method for decoding a picture:
wherein determining the scanning mode of the transform coefficient according to the second decoding parameter comprises: in response to the prediction mode of the decoded block being equal to a second preset mode, setting the scanning mode of the transform coefficient as a scanning mode corresponding to the second preset mode (e.g. Figs. 9 and 10, and pars. 74 – 80: depicting and describing that the system determines a scan mode of the transform coefficients based on the prediction mode).
It therefore would have been obvious to one of ordinary skill in the art to modify the teachings of Ahn by adding the teachings of Zheng in order for the scan order to be determined based on the prediction mode. One of ordinary skill in the art would have been motivated to make such a modification because the modification allows for improved rate distortion (Zheng, e.g. par. 6: describing that determining a scan order based on prediction mode and transform size improves rate distortion).

Claim 94 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (US 2019/0082179) (hereinafter Ahn) in view of Lim et al. (US20190306536) (hereinafter Lim) as applied to claim 49 above, and further in view of Chen et al. (US 2007/0230564) (hereinafter Chen).

Regarding claim 94, Ahn and Lim teach all of the limitations of claim 49, as discussed above. Ahn does not explicitly teach:
wherein the syntax element comprises at least one of: a syntax element indicating a starting position of a non-zero coefficient; a syntax element indicating that a coefficient group comprises a non-zero coefficient; a syntax element indicating a position of a non-zero coefficient in a coefficient group; or a syntax element indicating a value of a non-zero coefficient in a coefficient group.
Chen, however, teaches a method for decoding a picture:
wherein the syntax element comprises at least one of: a syntax element indicating a starting position of a non-zero coefficient; a syntax element indicating that a coefficient group comprises a non-zero coefficient; a syntax element indicating a position of a non-zero coefficient in a coefficient group; or a syntax element indicating a value of a non-zero coefficient in a coefficient group.  (e.g. par. 39: describing that the syntax includes syntax indicating that the coefficient group contains at least one non-zero coefficient)
It therefore would have been obvious to one of ordinary skill in the art to modify the teachings of Ahn by adding the teachings of Chen in order for the syntax to indicate that the coefficient group contains at least one non-zero coefficient. One of ordinary skill in the art would have been motivated to make such a modification because the modification supports efficient and orderly decoding (Chen, e.g. par. 39: describing that signaling whether a coefficient group has non-zero coefficients supports efficient and orderly decoding).

Claims 95 and 96 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (US 2019/0082179) (hereinafter Ahn) in view of Lim et al. (US20190306536) (hereinafter Lim) as applied to claim 49 above, and further in view of Rusanovskyy et al. (US2017/0332098) (hereinafter Rusanovskyy).

Regarding claim 95, Ahn and Lim teach all of the limitations of claim 49, as discussed above. Ahn does not explicitly teach:
wherein processing the transform coefficient to obtain the recovery value of the transform coefficient comprises: in response to determining to perform scaling processing on the transform coefficient, performing the scaling processing on the transform coefficient to obtain the recovery value of the transform coefficient; or in response to determining not to perform scaling processing on the transform coefficient, setting the recovery value of the transform coefficient using the transform coefficient.
Rusanovskyy, however, teaches a method for decoding a picture:
wherein processing the transform coefficient to obtain the recovery value of the transform coefficient comprises: in response to determining to perform scaling processing on the transform coefficient, performing the scaling processing on the transform coefficient to obtain the recovery value of the transform coefficient; or in response to determining not to perform scaling processing on the transform coefficient, setting the recovery value of the transform coefficient using the transform coefficient (e.g. Fig. 7B and par. 167: depicting and describing that the system determines whether or not to perform scaling on the transform coefficients).
It therefore would have been obvious to one of ordinary skill in the art to modify the teachings of Ahn by adding the teachings of Rusanovskyy in order to determine whether to perform scaling. One of ordinary skill in the art would have been motivated to make such a modification because the modification allows for improved coding efficiency.

Turning to claim 96, Ahn, Lim, and Rusanovskyy teach all of the limitations of claims 49 and 95, as discussed above. Ahn further teaches:
wherein determining the recovery value of the decoded block using the prediction value and the prediction residual comprises: performing in-loop filtering processing on a sum of the prediction value and the prediction residual (e.g. Fig. 1, element 170, and pars. 118 – 125: depicting and describing that the system performs in-loop filtering on the sum of the prediction value and the prediction residual).
Ahn does not explicitly teach:
parsing the code stream to obtain a third parameter for constructing a recovery value of the prediction residual of the decoded block; and determining whether to perform the scaling processing on the transform coefficient according to the third parameter.
Rusanovskyy, however, teaches a method for decoding a picture:
parsing the code stream to obtain a third parameter for constructing a recovery value of the prediction residual of the decoded block; and determining whether to perform the scaling processing on the transform coefficient according to the third parameter (e.g. Fig. 7B and par. 167: depicting and describing that the system determines whether to perform scaling based on scaling parameters).
It therefore would have been obvious to one of ordinary skill in the art to modify the teachings of Ahn by adding the teachings of Rusanovskyy in order to determine whether to perform scaling. One of ordinary skill in the art would have been motivated to make such a modification because the modification allows for improved coding efficiency.

Claim 72 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (US 2019/0082179) (hereinafter Ahn) in view of Lim et al. (US20190306536) (hereinafter Lim) as applied to claims 49, and further in view of Au et al. (US 20100322306) (hereinafter Au).

Regarding claim 72, Ahn and Lim teach all of the limitations of claims 49 and 65, as discussed above. Ahn does not explicitly teach:
wherein setting the size of the coefficient group as the size of the coefficient group corresponding to the first decoding parameter comprises: in response to a value of the quantization parameter being equal to a second preset value, setting the size of the coefficient group as a size of the coefficient group corresponding to the second preset value; or in response to the value of the quantization parameter being within a first preset value range, setting the size of the coefficient group as a size of the coefficient group corresponding to the first preset value range.
Au, however, teaches a method of decoding a picture:
wherein setting the size of the coefficient group as the size of the coefficient group corresponding to the first decoding parameter comprises: in response to a value of the quantization parameter being equal to a second preset value, setting the size of the coefficient group as a size of the coefficient group corresponding to the second preset value; or in response to the value of the quantization parameter being within a first preset value range, setting the size of the coefficient group as a size of the coefficient group corresponding to the first preset value range.  (e.g. par. 8: describing that coefficient group sizes are adjusted based on the quantization parameter, reasonably suggesting in response to a value of the quantization parameter being equal to a second preset value, setting the size of the coefficient group as a size of the coefficient group corresponding to the second preset value)
It therefore would have been obvious to one of ordinary skill in the art to modify the teachings of Ahn by adding the teachings of Au in order to determine coefficient group size based on quantization value. One of ordinary skill in the art would have been motivated to make such a modification because the modification allows for improved coding efficiency.

Claims 90 and 92 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (US 2019/0082179) (hereinafter Ahn) in view of Lim et al. (US20190306536) (hereinafter Lim) in view of Zheng et al. (US20120163455) (hereinafter Zheng) as applied to claims 49, 74, and 85 above, and further in view of Sim et al. (US20190158827) (hereinafter Sim).

Regarding claim 90, Ahn, Lim, and Zheng teach all of the limitations of claims 49, 74, and 85, as discussed above. Ahn does not explicitly teach:
wherein determining the scanning mode of the transform coefficient according to the second decoding parameter comprises: in response to the transform type used by the transform block comprised in the decoded block being equal to a second transform type, setting the scanning mode of the transform coefficient as a scanning mode corresponding to the second transform type 
Sim, however, teaches a method for decoding a picture:
wherein determining the scanning mode of the transform coefficient according to the second decoding parameter comprises: in response to the transform type used by the transform block comprised in the decoded block being equal to a second transform type, setting the scanning mode of the transform coefficient as a scanning mode corresponding to the second transform type (e.g. par. 92: describing that the scanning order is based on the transform type)
It therefore would have been obvious to one of ordinary skill in the art to modify the teachings of Ahn by adding the teachings of Sim in order to determine scanning mode based on transform type. One of ordinary skill in the art would have been motivated to make such a modification because the modification allows compression efficiency to be improved (Sim, e.g. pars. 5 and 6: describing that the compression efficiency is improved).

Turning to claim 92, Ahn, Lim, and Zheng teach all of the limitations of claims 49, 74, and 85, as discussed above. Ahn does not explicitly teach:
wherein determining the scanning mode of the transform coefficient according to the second decoding parameter comprises: in response to the size of the decoded block being equal to a fourth preset value, setting the scanning mode of the transform coefficient as a scanning mode corresponding to the fourth preset value.
Sim, however, teaches a method for decoding a picture:
wherein determining the scanning mode of the transform coefficient according to the second decoding parameter comprises: in response to the size of the decoded block being equal to a fourth preset value, setting the scanning mode of the transform coefficient as a scanning mode corresponding to the fourth preset value (e.g. par. 92: describing that the scanning order is based on the block size).
It therefore would have been obvious to one of ordinary skill in the art to modify the teachings of Ahn by adding the teachings of Sim in order to determine scanning mode based on block size. One of ordinary skill in the art would have been motivated to make such a modification because the modification allows compression efficiency to be improved (Sim, e.g. pars. 5 and 6: describing that the compression efficiency is improved).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANIKA M BRUMFIELD whose telephone number is (571)270-3700. The examiner can normally be reached M-F 8:30 - 5 PM AWS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHANIKA M. BRUMFIELD
Examiner
Art Unit 2487



/SHANIKA M BRUMFIELD/Examiner, Art Unit 2487  

/Dave Czekaj/Supervisory Patent Examiner, Art Unit 2487